EXHIBIT 10.33


Hythiam, Inc.
11150 Santa Monica Blvd. #1500
Los Angeles, CA  90025


August 19, 2010


Peter L. Donato


Dear Mr. Donato:


I am pleased to confirm, subject to your signature below, our offer to you for
the position of Chief Financial Officer at Hythiam, Inc. (“Hythiam” or the
“Company”) commencing on August 25, 2010 (Commencement Date). This is a
full-time, exempt position reporting to the President and Chief Operating
Officer.


Your salary will be initially set at $8,461.54 bi-weekly ($220,000.00 per year)
with eligibility for discretionary annual bonuses of up to 40% of your salary
based on your performance and the operational and financial performance of the
Company. In addition, you will initially be granted options to purchase 400,000
shares of Employer’s common stock under the Hythiam, Inc. Stock Incentive
Agreement (the “Plan”). Such shares will vest over three years from date of
grant with one-third (1/3) vesting one year from the date of grant, and the
remainder vesting monthly thereafter according to the Plan’s provisions. Your
compensation is subject to annual review for adjustment based on, among other
things, your performance and the Company’s progress toward milestones and
profitability. All compensation will be paid in accordance with the Company’s
usual payroll practices, and is subject to required tax and other withholding as
required by law.
 
The Company will provide you with medical, dental, vision, life, short-term and
long-term disability insurance and flexible spending accounts (subject to
certain co-payments by you). In addition, the Company provides you the
opportunity to participate in a 401(k) plan after two calendar months of service
and you will have the ability to participate in the employee stock purchase plan
when eligible. You will receive four weeks paid time off, consistent with
Company policies.
 
You agree to sign and be bound by the Company’s Employee Innovation, Proprietary
Information and Confidentiality Agreement (copy attached) at the commencement of
your employment. You also acknowledge that in the unlikely event any controversy
should arise out of or concerning your employment at the Company, that this
controversy or dispute will be resolved by final and binding arbitration as
outlined in the Employee Handbook.


Notwithstanding any other term set forth in this agreement, we agree that your
employment may be terminated at any time with or without cause by either of us
and that your employment is on an “at will” basis. Your acceptance of this offer
represents the final, complete agreement between you and Hythiam, Inc. It
supersedes all prior oral and written agreements and discussions between you and
Hythiam, Inc.


No officer, employee or other representative of the Company has the authority to
modify or waive the matters set forth herein except the CEO, or COO who must do
so in writing. This offer is contingent upon satisfactory completion of the
Company’s standard background investigation and pre-employment drug and alcohol
screen. I am delighted to be able to confirm to you your terms of employment. If
you have any questions please feel free to discuss them with me. If the above
terms are acceptable, please sign this letter as agreed and accepted and return
to me.


Sincerely,


/s/ THOMAS ABT
 
August 19, 2010
Director of Recruitment
 
Date
     
/s/ RICHARD A. ANDERSON
 
August 25, 2010
President and Chief Operating Officer
 
Date





AGREED AND ACCEPTED:


/s/ PETER L. DONATO
 
August 19, 2010
Peter L. Donato
 
Date


